Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
	Note new examiner due to transfer.
Applicant’s election of Group III (claims 13, 14, 17 and 18) in the reply filed on Dec. 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

				  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “bonding the reverse face to the front surface of the ultrathin lens of the component C” of claim 13 is confusing.  Thus, “bonding the reverse face of the component B to the front surface of the ultrathin lens of the component C” is suggested as evidenced by the recited “coating the reverse face of the component B with the functional layer”.
The recited “by means of bonding method” and “by means of contact bonding” of claim 17would overlap each other with is confusing.  Also, the recited “by means of bonding method” and “by means of contact bonding” would overlap the recited “by means of an adhesive”.  The specification teaches “cohesive bonds” and “form-fitting bonds” with or without an adhesive in [0073-0075] and [0102] and thus scope of the recited “by means of bonding method” and “by means of contact bonding” would be broader than the invention.  Thus, claim 17 would be indefinite.

Claim limitation “by means of” of claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification teaches “cohesive bonds” and “form-fitting bonds” with or without an adhesive in [0073-0075] and [0102].  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 and 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0028975 with enclosed English abstract thereof or AU 531647 or AU-A1-64 179/80.
	EP teaches a lens obtained by sandwiching/bonding an organic substrate (12) by two mineral substrates (11’A (i.e. the instant component A) and 11’B (i.e. the instant component C) in abstract and Fig. 3D.  Also, see English abstract.
	AU’647 and AU’80 teach the same in claim 12 and claim 8, respectively.
	The method of sandwiching/bonding taught by EP and AU would meet generally recited bonding of claim 17 as well.
	Thus, the instant invention lacks novelty.

	Claims 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0028975 with enclosed English abstract thereof or AU 531647 or AU-A1-64 179/80 in view of WO 2015/1213411 A1, and further in view of Fretz, Jr. (US 5,064,712),
The instant claim 18 further recites an amine-catalyzed thiol hardening of an epoxy resin over the epoxy cured by the amine hardener EP and AU. 
Utilization of multiple curing/hardening agents for curing the epoxy resin is known in the art.  WO teaches curing of the epoxy resin by an amine and a thiol compound in abstract.
Fretz, Jr. teach a laminated lens comprising a plastic layer (i.e. the instant component B) and a glass layer (i.e. the instant component A) bonded with an epoxy and an amine hardener (i.e. adhesive) in abstract and claims and at col. 4, lines 15-23. Fretz, Jr. teach that the semi-finished, laminated lenses were finished and edged at col. 7, lines 3-4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known amine and thiol compound for curing the epoxy resin taught by WO in bonding the substrates of EP or AU since EP and AU teach bonding of the substrate and since utilization of multiple curing/hardening agents for curing the epoxy resin is known as taught by WO and since bonding plastic layer (i.e. organic substrate) and a glass layer (mineral substrate) by the epoxy is well-known as taught by Fretz, Jr. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

s 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz, Jr. (US 5,064,712) in view of  Chang et al (US 8,553,333), Caporiccio et al (US 5,230,929), January (US 4,355,135) or WO 2009/156784 A1.
Fretz, Jr. teach a laminated lens comprising a plastic layer (i.e. the instant component B) and a glass layer (i.e. the instant component A) bonded with an epoxy and an amine hardener (i.e. adhesive) in abstract and claims and at col. 4, lines 15-23. Fretz, Jr. teach that the semi-finished, laminated lenses were finished and edged at col. 7, lines 3-4.
The recited “ultrathin lens” would have little probative value absent further limitations since it would be a subjective expression.
The instant invention further recites a coating of a functional layer on the reverse face (i.e. outer surface the lens) of the component B over Fretz, Jr.
Utilization of the functional layer/coating on the reverse face (i.e. outer surface the lens) of the component B is well-known in the art and the instant functional layer/coating would encompass a scratch-resistant, anti-reflective coating/layer.
Chang et al teach the scratch-resistant, anti-reflective coating on a lens in abstract.  Caporiccio et al teach an antiscratch coating on the lens in abstract and at col. 4, lines 3-7.  January teaches hard, abrasion resistant, tintable/dyeable coating compositions on lenses in abstract and at col. 1, lines 41-44.  WO teaches a polarizing coating on the lens in abstract and [0002].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known scratch-resistant, anti-reflective coating/layer or the polarizing coating taught by Chang et al, Caporiccio et al, January 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 Claims 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz, Jr. (US 5,064,712) in view of  Chang et al (US 8,553,333), Caporiccio et al (US 5,230,929) January (US 4,355,135) or WO 2009/156784 A1, and further in view of WO 2015/1213411 A1.
Fretz, Jr. teach curing of the epoxy adhesive at near room temperature in order to eliminate stress in the laminate at col. 4, lines 10-14 which would meet the recited temperature of claim 18.
The instant claim 18 further recites an amine-catalyzed thiol hardening of an epoxy resin over the epoxy cured by the amine hardener Fretz, Jr. 
Utilization of multiple curing/hardening agents for curing the epoxy resin is known in the art.  WO’411 teaches curing of the epoxy resin by an amine and a thiol compound in abstract.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known amine and thiol compound for 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for  the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/June 15, 2021                                               /TAE H YOON/                                                                                                       Primary Examiner, Art Unit 1762